Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 2 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Philadelphia March the Second 1781
                  
                  Your letters of the 25th and 26th are Both Come Yesterday to Hand, which shows that the Expresses Have Not Made Great dispatch.  I would Have done Myself the Honor of writing to Your Excellency, Had I not Every Minute waited for Intelligences from the South ward.
                  Your Excellency Remembers that our shortest Calculation on the Arrival of the troops at Head of Elk was for the 6th of March.  I am Happy to Inform You that they will Be there this day, or to morrow Early, And Notwistanding the depth of the Mud, and the Extreme Badness of the Roads, this March which I Can Call Rapid (as for Example they Came in two days from Morristown to prince town) Has Been performed with such An order and Alacrity that, Agreable to the Report, two Men only Have Been Left Behind, And Yet these two men Have Embarked at Trenton with Some Remains of Baggage.  At Every place where the setachement Have Halted they Have found Covering, and wood, &c. Ready for them And there Has Not Been the Least Complaint Made to Me from Any inhabitant.  Every third day they Have drawn their provisions.  The Cloathing Has Been also distributed, and Having Embarked Yesterday at Trenton they past the City about two o’clock By a wind which was Extremely favorable.
                  Congress Have Given to Our troops the Advance of one Month pay which will Be distributed at the Head of Elk in New Emission.
                  The Artillery Consisting of one 24 six 18 two Brass 12 one 8 inch Howitz, two 8 inch Mortars, in all twelve Heavy pieces, four 6 pounders and two Small Howitzes, with a sufficient proportion of Ammunition will Be at the Head of Elk this day and to morrow, So that By the 4th I Hope we Shall Be Ready to Sail.
                  A Quantity of Medicines and instruments, and fifteen Hundred pairs of Shoes will Be at the Head of Elk Before We Embark.
                  Vessels will Be in Readiness to Receive us with thirty days provisions on Board.  I am Also Assured that we’ll Have a Sufficient Quantity of Boats to Land the detachement, and two Heavy Scows will Be added for the Artillery.  The public and Some of the private Armed Vessels in the Bay Have Been ordered to Head of Elk.  two dispatch Boats are there and four more Have Been Asked for.  As a farther Security for our Subsistence, I Have Got the Minister’s permission to dispose of the french flour and Salt Meat along the Bay in a Case of Necessity.
                  On My Arrival at this place, I Heard that Mr de Tilly the french Commander Had Conferred with the Virginians, But Upon Seeing that Nothing Could Be done immediately He was Undetermined wether to Stay or Return to Rhode island.  Fearing that our letters Might Miscarry, and wishing to Hurry the preparations of the Militia, I Complied with the Earnest Sollicitations of the Minister of France to Send on Clel Gouvion, And directed Him to Go Either By land or water (as the State of the Bay would permit) on Board the french Squadron, and afterwards to Baron de Stubens’s Camp where He May Apprise these Gentlemen of our force, our intentions, and the time of our Arrival.
                  this Minuted Account I Give to Your Excellency to Show You that Nothing on our part Has Been wanting for the Succes of the Expedition.  our preparations Have in Every Article fulfilled and in the Most important one, time, Have Exceeded what Had Been Expected.
                  Your Letter was sent By Express to Gnl St Clair who Immediately Came to town.  But Nothing Having Been done for the settling of the Accounts, None of the promises Having Been Complied with, and the Men Being Much scattered, it Has (after Much Consideration) Been thought Impossible to Embark Any Number with us, And Gnl St Clair promises to Make Every Exertion for the Sending of two or three Hundred in a few days whom However I am Not to depend upon.
                  I am Myself Going to the Head of Elk, and Shall Arrive there this Evening.  It Has Not Been possible for me to Leave Sooner the City, as the three days I Have Remained Here Have Been fully Emploid in Making and forwarding preparations.
                  Before I Go I will wait on the Board of the Navy and propose the Sending of the frigats.  But the Trumbull Having not Her Complement of Men, and those of the Ariel Having Mutined at Sea I am affraid we will find difficulties.
                  the preparations Made at Newyork, the Return of the America, the Remasting of the Bedfort, the Impossibility Mons. destouches is Under to Give us Any farther Assistance, the Uncertainty of what Mons. de Tilly May Have determined Before He Had Received Your Letter, Such are, My dear General, the Many Reasons which from A pretty Certain Expedition Have Lately Made a Very precarious one.  Under these Circumstances, indeed, there Must alwais Be More or Less danger in Going down the Bay and Venturing upon the low Country about portmouth.
                  Being Unacquainted with the Answer You Have Received from Count de Rochambeau and Mons. destouche, I am not able to judge How far I may depend upon the Same Ship Being ordered again to Chesapeak in Case (Before the Reception of Your letter) She Had thought proper to Sail.  Her Coming was Not in Consequence of Your proposition, Her Going was Relative to the difficulties of an Expedition very different from ours, And I wish I Might know if (tho Mons. destouches Can’t give farther Assistance) this Assistance at Least May Be depended upon so as to Hope for the Return of the Ship Should Mons. de Tilly Have Left the Bay.
                  the Bottom of the Bedfort is Said to Be damaged.  The America Was Said to Have Been dismasted.  Suppose those Circumstances were true they would Be in our favor.
                  If a detachement was to go from Newyork to Portsmouth, Westpoint would Be less in danger.  If Cornwallis Continues Advancing, perhaps our Being in the Neighboorod of Arnold May Be of Service.
                  I will However Confine myself litterally to My Instructions, and If Clel Gouvion writes me with Certainty that Mons. de Tilly is gone, if I am not led to suppose He will Return, I will march Back to the detachement.  For the present I am Going on Because upon the increasing of the Enemy’s force at Gardner’s Bay, You Recommend dispatch to me.
                  I Hope, However, that I will Hear from Your Excellency Now that the Chain is Established.  Clel Pikering Says that in six days I may Receive your Answer at the Head of Elk.  the Hope of seeing the french ship again or some other Reason May detain me.  But Your Answer will determine My Motions, and I Can Receive it By the 8th which is about the time when it was thought we would Arrive at the Head of Elk.
                  My Expectations are not Great, and I think we Have But few chances for us.  I Shall make all possible dispatch, and listen particularly to the Voice of prudence.  However some Hazard must Be Ran, if we Undertake in this Circumstances.
                  Gnl du portail Having not left this place, I am led to Hope that if we don’t go I may Return in time for the journey to Rhode island.
                  I most instantly Beg, My dear General, You Will favor me With an immediate Answer.  With the Highest Respect and Most tender Affection I Have the Honor to be Your Most obedient Humble Servant 
                  
                     Lafayette
                  
                  
                     P.S. One of our transports from trenton Had Got a Ground But the troops on Board of Her will still Be in time at the Head of Elk.  Some New difficulties Have Been made for the Collecting of shoes, But I will try to Get over them.  From the Extraordinary Motions of Lord Cornwallis whom we Have not Heard off those Many days, and from the Movements in Newyork I am led to Hope that I will Hear from you Respecting my future Conduct, and that I may Be at Head quarters Before you think it prudent to leave New Windsor.
                  
                  
               